•           •           •     
  •          •         •





MEMORANDUM OPINION
 
No. 04-08-00388-CV

IN RE UNION PACIFIC RAILROAD COMPANY

Original Mandamus Proceeding



PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed:   August 20, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relator’s petition for a writ of mandamus and the response of the
real parties in interest and is of the opinion that relief should be denied. Accordingly, relator’s
petition for a writ of mandamus is denied. See Tex. R. App. P. 52.8(a). 
                                                                                    PER CURIAM